DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both the lead anchor and lead in Figure 1A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-6, 9-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0171376 to Burton et al., hereinafter Burton.
Regarding claim 1, Burton teaches a lead anchor (Fig 6A-B: anchoring element 605) for a neuromodulation lead (para 0022), the lead anchor comprising: an anchor body configured to receive a portion of the neuro-modulation lead (para 0072); and a mesh (Fig 6A-B: mesh element 610) disposed to at least partially surround the portion of the neuromodulation lead when the portion of the neuromodulation lead is received in the anchor body (para 0072).
Regarding claim 2, Burton further teaches wherein the mesh is compressible (para 0073).
Regarding claim 3, Burton further teaches wherein the mesh comprises a metal (para 0017).
Regarding claim 4, Burton further teaches wherein the mesh has a shape memory function (para 0073).
Regarding claim 5, Burton further teaches wherein the mesh comprises nitinol (para 0016).
Regarding claim 6, Burton further teaches a clamping element containing said mesh (Fig 6B: anchoring element 605 including flanges 640 and 660 surrounding inner mesh portion 670), said clamping element being configured for reversibly clamping a portion of the neuromodulation lead by way of a reversible deformation of said mesh (para 0073-0074).
Regarding claim 9, Burton further teaches wherein said clamping element is a C-clamp (Fig 6A-6B: see C shaped cross section of anchor).
Regarding claim 10, Burton further teaches wherein said clamping element comprises a C-clamp body (Fig 6A-6B: see C shaped cross section of anchor with flanges 640 and 660), and said mesh forms at least a part of a C-shaped lead support portion of said C-clamp body (Fig 6B: anchoring element 605 including flanges 640 and 660 surrounding inner mesh portion 670).
Regarding claim 11, Burton further teaches wherein said mesh has a C-shaped cross-section (Fig 6B: inner mesh portion 670 has C- shaped cross section).

Regarding claim 14, Burton further teaches wherein said anchor body defines a lumen for receiving the portion of the neuromodulation lead (Fig 6A: see lumen in element receiving portion 620).
Regarding claim 15, Burton further teaches wherein said anchor body has at least one fastener portion configured to fasten said anchor body to tissue of a patient (para 0068).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burton in view of US 2013/0204336 to Sharma et al., hereinafter Sharma.
Regarding claim 7, Burton discloses the limitations of claim 6, but does not disclose wherein said clamping element comprises an actuator configured to reversibly activate a clamping function of said clamping element.
However, Sharma teaches wherein said clamping element comprises an actuator configured to reversibly activate a clamping function of said clamping element (para 0041).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the lead anchor of Burton wherein said clamping element comprises an actuator configured to reversibly activate a clamping function of said clamping element, as taught by Sharma, for purpose of aiding a practitioner in accurately positioning and anchoring leads in order to provide effective therapy (para 0005).
Regarding claim 8, Sharma, as previously applied, further teaches wherein said actuator is or comprises a set screw (para 0041).
Regarding claim 13, Burton discloses the limitations of claim 12, but does not disclose a set screw collar, wherein said sleeve is at least partially arranged inside said set screw collar.
However, Sharma teaches a set screw collar, wherein said sleeve is at least partially arranged inside said set screw collar (para 0041).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the lead anchor of Burton with a set screw collar, wherein said sleeve is at least partially arranged inside said set screw collar, as taught by Sharma, for purpose of of aiding a practitioner in accurately positioning and anchoring leads in order to provide effective therapy (para 0005).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0209852 to Nelson et al. teaches a lead anchor and suture device with a first and second flange that extend laterally from a clamp to more evenly distribute forces placed on a lead when in use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792